Citation Nr: 1107226	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen the appellant's previously denied claim of entitlement to 
service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran had active military service from December 1971 to 
February 1974.  The appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, that 
declined to reopen the appellant's previous claim of entitlement 
to service connection for the cause of the Veteran's death.  The 
appellant submitted a Notice of Disagreement with this 
determination later in October 2008, and timely perfected her 
appeal in September 2009.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In her September 2009 
Substantive Appeal [VA Form 9] she declined the option of 
testifying at a personal hearing.

The Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & West Supp. 2010).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death.





FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied by a Board decision issued in August 
2000.  The appellant did not request reconsideration nor did she 
appeal the Board's decision.  Thus, the August 2000 Board 
decision is final.  

2.  The evidence received since the Board decision of August 
2000, is duplicative or cumulative of evidence previously of 
record and does not raise a reasonable possibility of 
substantiating the appellant's claim.  


CONCLUSIONS OF LAW

1.  The August 2000 Board decision that denied entitlement to 
service connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (2000); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2010).  

2.  New and material evidence has not been received and the claim 
of entitlement to service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2010).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2010).  To provide adequate notice 
with regard to a claim to reopen, VA must look at the bases for 
the denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, a VCAA/Kent letter from 
August 2008 advised the appellant that her claim was previously 
denied and explained what would constitute "new" and 
"material" evidence.  The appellant was informed that it was 
necessary to submit evidence showing or suggesting that her 
husband's death was related to or caused by or the result of a 
service-connected disability.  The appellant was informed of the 
elements needed to establish the underlying claim of service 
connection via a letter dated July 2008.

Since the Board has concluded that new and material evidence has 
not been submitted for the claim, reopening is not warranted and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no further 
notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the claim.


The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  38 
C.F.R. § 3.159 (c)(4)(iii) (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant submitted a petition to reopen her previously 
denied claim of entitlement to service connection for the cause 
of the Veteran's death in July 2008.  

Governing Law and Regulations

In general, RO and Board decisions are final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant 
to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).
To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be cumulative 
of evidence of record at the time of the last prior final 
disallowance and must prove merits of the claim as to each 
central element that was specified as a basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold, and views the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."  The Court emphasized that the 
regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which "does not require new and material evidence 
as to each previously unproven element of a claim."  Therefore, 
it would be illogical to require that a claimant submit medical 
nexus evidence when he has provided new and material evidence as 
to another missing element, as it would "force the veteran to 
provide medical nexus evidence to reopen his claim so that he 
could be provided with a medical nexus examination by VA."

Analysis

The record reflects that the appellant originally submitted a 
claim for benefits for the cause of her husband's death in 1990.  
The Veteran died in December 1989, and shortly thereafter the 
appellant had requested that VA benefits be awarded to her 
because she believed that her husband's death was caused by or 
the result of his service-connected disabilities and the 
medications he took for the treatment thereof.  That is, she 
averred that although the Veteran's death certificate showed that 
he died as a result of bronchial pneumonia, his death was a 
result of the legal and illegal medications he took for his 
service-connected schizophrenia.

She further claimed that her husband's mental condition was such 
that he had become "immune" to prescription drugs and that he 
used illegal drugs to treat his psychiatric disability.  Because 
of his self-medication, the appellant alleges that the Veteran 
developed a human immunodeficiency (HIV) infection that 
subsequently led to his pulmonary condition.  In other words, she 
initially maintained that "but for" his legal drug usage for 
his psychiatric disability, the Veteran would not have used 
illegal drugs, he would not have contracted HIV, and he would not 
have died.  

To support her claim, the appellant then submitted a copy of the 
Veteran's death certificate.  The Certificate of Death 
Registration listed the cause of death as respiratory failure.  
Although an autopsy was not performed, the Institute of Forensic 
Sciences, Commonwealth of Puerto Rico, determined that the 
Veteran died a "natural death".  See Letter to J.B.C.R. 
(District Attorney) from the Instituto de Ciencias Forenses 
(Institute of Forensic Sciences), December 5, 1989.  The forensic 
pathologist who made this determination further ruled that the 
Veteran died as a result of bronchopneumonia that caused 
respiratory failure.  

At the time of the Veteran's death, he was in receipt of a 100 
percent disability rating for schizophrenia.  For treatment of 
his condition, he was prescribed vitamins, chloral hydrate, 
Trilafon, and Sinequan.  He was not prescribed intravenous or 
illegal drugs.  When originally before the Board, the appellant 
asserted that these various prescriptions did not provide any 
relief to her husband and that he took illegal drugs to 
ameliorate his condition.  Through his illegal drug usage, the 
appellant then contended that the Veteran developed acquired 
immune deficiency syndrome (AIDS), and that his AIDS led to his 
development of bronchopneumonia.  Yet, despite her assertions, 
she never provided any proof that the Veteran had ever been 
diagnosed as suffering from AIDS or an AIDS-related complication.  

Upon reviewing the appellant's claim, the Board noted that none 
of the evidence presented by the appellant supported her 
contentions.  The Board pointed out that she did not provide 
medical evidence showing that the Veteran's prescribed 
medications were ineffective.  She did not proffer medical 
evidence stating that the Veteran's illegal drug usage helped in 
the treatment of the service-connected schizophrenia.  Moreover, 
the Board reported that the appellant had not offered any medical 
evidence etiologically linking her husband's schizophrenic 
disability with his pulmonary condition.  With respect to the 
contentions made by the appellant concerning AIDS and HIV, the 
Board explicitly pointed out that none of the medical evidence 
suggested, insinuated, or hypothesized that the Veteran died from 
the complications of AIDS or an AIDS-related illness.  The Board 
also noted that none of the evidence of record indicated that the 
Veteran's illegal drug usage was a result of his service-
connected schizophrenia.

Following a review of the evidence, the Board concluded that the 
appellant had not submitted a well-grounded claim, and as such, 
the appellant's claim was denied.  See Board Decision, November 
1995.  The appellant was notified of the decision and she 
subsequently appealed to the United States Court of Veterans' 
Appeals, now the United States Court of Appeals for Veterans' 
Claims (hereinafter "the Court").  Upon reviewing the 
appellant's claim, the Court issued an Order on March 28, 1997, 
which affirmed the Board's November 1995 decision denying the 
claim.

In April 1997, the appellant again sought to reopen her claim for 
benefits.  To support her position, the appellant submitted a 
letter from a psychiatrist, Dr. J.A.J., dated March 22, 1996.  In 
this letter, Dr. J.A.J. wrote:

	In December 1989 patient died and 
according to the certificate, it was due to 
bronchopneumonia (AIDS).  His wife stated 
that patient told her that he started using 
heroin I.V. around 1985 because he was 
always feeling extremely anxious, 
insomniac, quite pessimistic and very much 
restless (auto-medication).
	In my opinion, patient's drug abuse 
was directly related and due to his service 
connected schizophrenia and for this reason 
without any doubt, the cause of his death 
was due to his drug abuse that has to be 
considered service connected in nature 
also.  
	For all the above stated in my opinion 
his wife should continue receiving 
patient's service connected payment.
	From patient's records, there is no 
even a single mention that this person was 
using drugs before being inducted into the 
U.S. Army.

In October 1997, the RO continued to deny the appellant's claim 
for benefits and once again, she appealed to the Board for 
review.  The record indicates that the Board issued a decision on 
the merits of the appellant's claim in August 2000.  That 
decision is of record; a synopsis of that action is offered in 
the following paragraphs.  

The Board reported that Veteran had entered into the hospital 
shortly before his death.  He was admitted with severe 
respiratory distress and arrested.   Resuscitation efforts were 
unsuccessful and he subsequently died.  A discussion ensued 
concerning the previously discussed investigation by the 
Institute of Forensic Sciences, which produced an opinion that 
the Veteran's death was due to natural causes and an autopsy was 
deemed not necessary.  The cause of death was reported as 
respiratory failure due to bronchial pneumonia, and that post-
mortem toxicology indicated that the blood was negative for 
alcohol, cocaine, or benzoylecgonine.

The Board then reported the appellant's various contentions 
including the fact that her husband had used illegal medications 
but she was unsure what drugs he was using prior to his death.  
She reported that it was her opinion that her deceased husband 
was presenting symptoms of a person with AIDS or the HIV virus.  
It was further annotated that since the Veteran had a type of 
pneumonia that could be associated with individuals who used 
drugs and were HIV+, she believed that the use of illegal drugs 
was the result of inadequate medications for his service-
connected psychiatric disability.  She stated that the Veteran 
had AIDS because the funeral home was notified by the Menonita 
Clinic about it, and the funeral director subsequently informed 
her of such.  However, the appellant did not present written 
confirmation from the funeral director nor did she present any 
medical evidence showing or suggesting that he had been diagnosed 
as being HIV+.  

The Board then discussed the Veteran's two years of service 
medical treatment records, all of which failed to show that the 
Veteran suffered from a chronic pulmonary condition while he was 
in service.  A discussion then occurred with respect to the 
treatment received by the Veteran through the local VA Medical 
Center.  This discussion covered the VA medical treatment 
received by the Veteran from 1976 to his death.  The Board then 
recognized the submission by the private doctor, noted above, 
concerning the Veteran's drug use, AIDS, and his opinion 
concerning the cause of the Veteran's death.  
The record also shows that a medical expert opinion was furnished 
(and then discussed) at the Board's request in May 2000.  The 
examiner reviewed the two volumes of records that comprised the 
claims file.  The examiner had also considered the theories 
propounded by the appellant with regard to the alleged connection 
between the Veteran's schizophrenia and his death from 
bronchopneumonia.  The examiner indicated he was able to render 
an opinion within a reasonable degree of medical certainty.  The 
record indicated, per the doctor, that the appellant's husband 
had suffered from chronic schizophrenia since at least the late 
1970's.  He was treated with a variety of medications during his 
life, but it appeared that either he was not compliant with his 
medications, or they were only partially effective in controlling 
his psychotic symptoms.  The record regarding his use or abuse of 
drugs was noted to be inconsistent and contradictory.  

The examiner then pointed out that the Veteran had denied such 
use several times and the appellant was unable to confirm drug 
use.  The examiner was able to find absolutely no documentation 
of a known or suspected diagnosis of AIDS in any of the medical 
records.  Although there was no documentation that the Veteran 
had AIDS, the reviewer acknowledged that the use of "dirty" 
needles by intravenous drug abusers was a risk factor for HIV.  
In response to the question, "Was it as likely as not that his 
use of illegal drugs, specifically intravenous drug abuse, was 
due to schizophrenia?", the Board emphasized that the reviewer 
had responded negatively.  It was further reported by the Board 
that the examiner had stated that "[w]hile it was true that a 
significant number of people with major mental illness may also 
abuse drugs, there is no clear nexus between the two 
conditions."

After reviewing the above-noted evidence, the Board found that 
the evidence was against a finding that service-connected 
schizophrenia caused or contributed substantially or materially 
to the Veteran's death from bronchopneumonia and respiratory 
failure.  It was also, without reservation, concluded that the 
preponderance of the evidence was against a finding that 
schizophrenia led to illicit drug use, which led to HIV/AIDS, 
which ultimately caused death by respiratory infection.  

In response to the appellant's then-assertions, the Board pointed 
out that the medical evidence of record did not show a diagnosis 
of AIDS or an HIV infection during the course of the Veteran's 
lifetime or in post-mortem records.  It was emphasized that the 
doctor who had provided the opinion proffered by the appellant 
provided no basis for his conclusion that the Veteran had an HIV 
infection or had AIDS.  Therefore, although the doctor was 
unequivocal in his conclusion that drug abuse was due to 
schizophrenia and drug abuse caused the Veteran's death, the 
Board found that his opinion lacked any medical substantiation 
for its conclusion that the appellant's husband had HIV/AIDS.  

After providing that discussion, the Board then discussed whether 
the Veteran's bronchial pneumonia was related to a condition he 
experienced while on active duty.  Once again, the Board found 
conclusively that the medical evidence did not support a positive 
finding on this matter.  The Board pointed to the fact that the 
Veteran did not begin suffering from pulmonary discomfort until 
1988, which was many years after he was discharged from active 
duty.  Also noted by the Board was the fact that no examiner had 
attributed bronchopneumonia or respiratory failure to service. 

Thus, the Board denied the appellant's claim.  The appellant was 
subsequently notified of the Board's August 2000 decision.  She 
did not appeal to the Court nor did she request reconsideration 
by the Board.  The August 2000 Board decision is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2010).

The appellant has once again come to the VA asking that service 
connection for the cause of her husband's death be granted.  To 
support her claim to reopen, she has proffered written statements 
concerning her husband's drug usage and the symptoms he 
experienced as a result of his service-connected schizophrenia.  
She also provided a copy of the Veteran's Certificate of Death - 
the same Certificate of Death that was previously submitted to 
the VA for review.  Most importantly, the appellant proffered a 
private medical opinion written by a Dr. R. A. C.R., dated in 
June 2008.  

In the letter, Dr. R. noted that the Veteran had been treated by 
VA and private personnel for his psychiatric disorder but that 
the Veteran had not responded well to the treatment.  Dr. R. 
reported various symptoms that the Veteran was suffering there 
from prior to his death - however, these symptoms were provided 
by the appellant and had been previously submitted to the VA for 
review.  Dr. R. then discussed the possibility that the Veteran 
may have been suffering from a condition that is normally 
experienced by immune-compromised patients, especially those who 
are HIV+.  Yet, Dr. R. also noted that, once again, a diagnosis 
of HIV+ was never given in the medical records.  Finally, Dr. R. 
opined that the Veteran died of HIV complications, that his use 
of illegal drugs was used to combat the symptoms and 
manifestations produced by the service-connected psychiatric 
disorder, and that she believed that the Veteran's death should 
be service-connected.  In essence, while the statement of Dr. R. 
was longer in style than the previously submitted doctor's 
opinion, the substance of the statement was identical to the 
statement that was previously submitted and considered by the VA 
in 2000.  

There is no question that the appellant's written assertions and 
private physician's June 2008 statement are new to the file, in 
that they were not of record prior to the Board decision of 
August 2000.  Despite the aforementioned holding in Shade, the 
Board finds that the present case is distinguishable, in that the 
new evidence of record is merely duplicative of evidence already 
associated with the claims file.  Specifically, the medical 
evidence does not establish that the Veteran was actually 
diagnosed as suffering from a disability that was related to or 
caused by a service-connected disability.  Moreover, this new 
evidence does not suggest or insinuate that the Veteran's 
ultimate cause of death began in, was caused by, or is the result 
of his military service or any incident therein.  Hence, it is 
the conclusion of the Board that this evidence is not material 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims for 
service connection for the cause of the Veteran's death is not 
reopened.


ORDER

New and material evidence has not been received sufficient to 
reopen the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death, and as such, the 
appellant's claim is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


